Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Caputo (US 2018/0225929 A1) generally discloses a tile-based wagering game.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
responsive to an input associated with one of the second tiles associated with one of the action components that indicates that that second tile is selectable, determine a plurality of third tiles associated with that second tile, each of the plurality of third tiles associated with one of the plurality of different symbol components; communicate data that results in a display, by the display device, of each of the plurality of third tiles; for each of the plurality of third tiles, communicate data that results in a display, by the display device of the symbol component associated with the third tile; determine any awards associated with the displayed symbol components associated with the first tile, the plurality of second tiles, and the plurality of third tiles and based on a plurality of positions of the first tile, the plurality of second tiles, and the plurality of third tiles; and communicate data that results in a display, by the display device, of any determined awards

Regarding claim 12, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
display, by a display device, of the initial tile without displaying any of a plurality of second tiles; communicate data that results in a display, by the display device, of the symbol component associated with the initial tile; determine the plurality of second tiles, each of the plurality of second tiles associated with any of one of the plurality of different symbol components and an action component; thereafter, communicate data that results in a display, by the display device, of each of the plurality of second tiles surrounding the first tile; for each of the plurality of second tiles, communicate data that results in a display, by the display device, of one of the symbol component associated with the second tile or the action component associated with the second tile; responsive to each of the second tiles associated with one of the plurality of different symbol components, determine any awards associated with the displayed symbol components associated with the displayed initial tiles and the plurality of second tiles and based on a plurality of positions of the initial tile and the plurality of second tiles; and communicate data that results in a display, by the display device, of any determined awards

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715